Exhibit 10.4

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (this “Amendment”) is entered into as of
November 19, 2018 by and between SNH MEDICAL OFFICE PROPERTIES TRUST, a Maryland
real estate investment trust (“Landlord”) and AXOGEN CORPORATION, a Delaware
corporation (“Tenant”).

WHEREAS, Landlord and Tenant entered into that certain Lease dated January 23,
2017 (the “Lease”), for certain premises known as Suites S‑171 and S‑173 in the
building (the “Building”) known as the Progress Center Building and located at
13709 Progress Boulevard, Alachua, Florida; and

WHEREAS, Landlord and Tenant are, concurrently with the execution of this
Amendment, entering into additional leases for space in the Building; and

WHEREAS, Landlord and Tenant have agreed to amend the default provision of the
Lease, subject to and upon the terms and conditions hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant agree that the Lease is hereby amended as follows:

1.         Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Lease.

2.         Section 8.1 of the Lease is hereby amended to provide that a default
of Tenant which continues beyond applicable notice and cure periods under any
lease between Landlord and Tenant for space in the Building other than the
Premises shall constitute a Default of Tenant under the Lease.

3.         Tenant warrants and represents that it has dealt with no broker in
connection with the consummation of this Amendment, and in the event of any
brokerage claims or liens against Landlord or the Building predicated upon or
arising out of prior dealings with Tenant, Tenant agrees to defend the same and
indemnify and hold Landlord harmless against any such claim, and to discharge
any such lien.

4.         As amended hereby, the Lease is hereby ratified and confirmed.

[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereunto have executed this Amendment as of the
date first written above.

 

LANDLORD:

 

 

 

SNH Medical Office Properties Trust

 

 

Witness

By:

/S/Jennifer Francis

 

 

 

/s/

 

Jennifer F. Francis

 

 

Senior Vice President

Witness

 

 

 

/s/

 

 

 

 

TENANT:

 

 

 

AxoGen Corporation

 

 

 

 

 

 

Witness

By:

/s/Karen Zaderej

 

 

 

 

 

Name:

Karen Zaderej

/s/

 

Title:

Chairman, CEO, President

 

 

Witness

 

 

 

/s/

 

 



--------------------------------------------------------------------------------